Case 2:18-cv-03439-NGG-RLM Document 52-1 Filed 06/06/19 Page 1 of 5 PageID #: 459




           EXHIBIT 1
 Case 2:18-cv-03439-NGG-RLM Document 52-1 Filed 06/06/19 Page 2 of 5 PageID #: 460


     Neutral
As of: April 11, 2019 7:34 PM Z


                                     Berman v. N.Y. State Pub. Emple. Fed’n
                                  United States District Court for the Eastern District of New York
                                          March 31, 2019, Decided; March 31, 2019, Filed
                                                      16-cv-204 (DLI)(RLM)

Reporter
2019 U.S. Dist. LEXIS 57312 *; 2019 WL 1472582

ZACHARY L. BERMAN, Plaintiff, NEW YORK STATE                       Plaintiff Zachary Berman ("Plaintiff") is employed as a
PUBLIC EMPLOYEE FEDERATION; SAMUEL D.                              hearing officer for the Office of Temporary and Disability
ROBERTS, Commissioner, Office of Temporary and                     Assistance (the "OTDA") in a bargaining unit represented,
Disability Assistance; and THOMAS P. DINAPOLI,                     exclusively for purposes of collective bargaining, by
Comptroller, State of New York, Defendants.                        Defendant New York State Public Employee Federation (the
                                                                   "PEF"). (See, Complaint, Docket Entry No. 1, ¶ 9
Prior History: Berman v. N.Y. State Pub. Emple. Fed'n, 2017        ("Compl.").) The PEF represents all white-collar New York
U.S. Dist. LEXIS 51978 (E.D.N.Y., Mar. 31, 2017)                   State employees, including employees of the OTDA,
                                                                   exclusively for purposes of collective bargaining with the
Core Terms                                                         State of New York. (Id. ¶ 10.) Plaintiff is not a member of the
                                                                   PEF. (Id. ¶ 9.)
employees, moot, reconsideration, Payroll, damages, agency
fee, parties, Bulletin, deductions, agency shop, law law law,      Defendant Samuel D. Roberts (the "Commissioner") is the
intervening, agencies, requires, motions, rights, adjudicate,      Commissioner [*2] of the OTDA, and oversees the
bargaining, cessation, renew, stub, cross-motions, limitations,    operations of the OTDA, including labor relations. (Id. ¶ 11.)
activities, collection, procedures, reconsider, nonmember,         Defendant Thomas P. DiNapoli (the "Comptroller," and,
calendar, issuance                                                 together with the Commissioner, the "State Defendants") is
                                                                   the Comptroller of the State of New York, and is responsible
Counsel: [*1] For Zachary L. Berman, Individually,                 for maintaining the State's accounting system and
Plaintiff: W. James Young, LEAD ATTORNEY, PRO HAC                  administering payroll for all state agencies. (Id. ¶ 12.)
VICE, National Right to Work Legal Defense Foundation,
Inc., Springfield, VA; E. Scott Morvillo, Morvillo LLP, New        Plaintiff alleges that agency fees withheld from his pay and
York, NY.                                                          transferred to the PEF have been used to fund the PEF's
                                                                   political, ideological, and other non-bargaining activities in
For Public Employees Federation, AFL-CIO, Defendant:               violation of his First Amendment rights. He also challenges
Alison Marie Thorne, Lisa M. King, Public Employees                the constitutionality of the PEF's procedure for allowing
Federation, Albany, NY; Edward Joseph Aluck, New York              employees to object to certain expenditures.
State Public Employees Federation, AFL-CIO, Albany, NY.
                                                                   On January 14, 2016, Plaintiff filed his Complaint pursuant to
Judges: DORA L. IRIZARRY, Chief United States District             42 U.S.C. § 1983, alleging that: (i) Defendants' policies under
Judge.                                                             N.Y. Civ. Serv. Law § 208(3) (the "Taylor Law") regarding the
                                                                   collection of agency fees violated his First, Fifth, and
Opinion by: DORA L. IRIZARRY                                       Fourteenth Amendment rights (Count I, the "Taylor Law
                                                                   claim"); and (ii) Defendants did not provide adequate
Opinion                                                            safeguards and procedural protections as required under
                                                                   Chicago Teachers Union, Local No. 1, AFT, AFL-CIO v.
                                                                   Hudson, 475 U.S. 292, 106 S. Ct. 1066, 89 L. Ed. 2d 232
                                                                   (1986) (Count II, the "Hudson claim"). (See generally,
MEMORANDUM & ORDER                                                 Complaint.) Plaintiff seeks declaratory, injunctive, and
                                                                   monetary relief.
DORA L. IRIZARRY, Chief United States District Judge:
                                                                   The State Defendants moved to dismiss. (Defs. [*3] Mot. to

                                                       ROBERT MORELLI
  Case 2:18-cv-03439-NGG-RLM Document 52-1 Filed 06/06/19 Page 3 of 5 PageID #: 461
                                                                                                                            Page 2 of 4
                                                    2019 U.S. Dist. LEXIS 57312, *3

Dismiss, Docket Entry No. 17.) By Memorandum and Order                            pay stub through the end of the calendar year.
dated March 31, 2017, the Court granted the motion,                               3. Eligible new employees who have not opted to
dismissed both claims against the State Defendants, and                           become a union member will see a $0.00 current Agency
dismissed the Taylor Law claim as to the PEF. (Memorandum                         Shop Fee deduction amount and a $0.00 YTD balance
and Order, Docket Entry No. 29.) In dismissing the Taylor                         reflected on their pay stub through the end of the
Law claim against all Defendants, the Court was bound by                          calendar year. Eligible employees who opt to become a
"the central holding in [Abood v. Detroit Bd. of Ed., 431 U.S.                    union member will see the appropriate current and YTD
209, 97 S. Ct. 1782, 52 L. Ed. 2d 261 (1977)] that statutes                       union dues deductions reflected on their pay stub.
such as section 208(3) do not offend the First Amendment."
The Court dismissed the Hudson claim as to the State                           4. No other union-related deductions [*5]          will be
Defendants and terminated them from the case, finding that,                    affected.
even if Hudson's requirements applied to the State                        (Payroll Bulletin.)
Defendants, the Complaint failed to allege specific procedures
                                                                          On August 23, 2018, Plaintiff filed the instant motion for
within their responsibility that Plaintiff objected to as the
                                                                          reconsideration of this Court's March 31, 2018 decision
basis of his claim.
                                                                          dismissing all but the Hudson claim, citing Janus as
Thus, the Hudson claim against the PEF remained. On April                 intervening dispositive authority. (Mot. for Reconsideration,
5, 2018, the PEF and Plaintiff filed cross-motions for                    Docket Entry No. 58.)2 For the reasons set forth below,
summary judgment. (See, Berman Motion, Docket Entry No.                   Plaintiff's motion for reconsideration is granted, and, upon
44; PEF Motion, Docket Entry No. 46.)                                     reconsideration, the claims against the State Defendants are
                                                                          dismissed as moot, and the parties' summary judgment
On June 27, 2018, the Supreme Court decided Janus v.                      motions are denied without prejudice to renew consistent with
American Federation of State, County, and Municipal                       this opinion.
Employees, Council 31, et al., 138 S. Ct. 2448, 201 L. Ed. 2d
924 (2018), which expressly overturned Abood, holding
unequivocally that "States and public-sector unions may no                DISCUSSION
longer extract agency fees from nonconsenting [*4]
employees," 138 S. Ct. at 2459.
                                                                          A. Reconsideration of the Dismissal Opinion
In response, on July 3, 2018, the Office of the State
Comptroller issued Payroll Bulletin No. 1660 (the "Payroll                Federal Rule of Civil Procedure 54(b) provides, in relevant
Bulletin"), which addressed Janus's impact on the state's                 part:
practice of agency fee deduction.1 The stated purpose of the                    any order or other decision . . . that adjudicates fewer
bulletin was "[t]o notify agencies of the discontinuance of                     than all the claims or the rights and liabilities of fewer
Agency Shop Fee deductions" for "[a]ll employees paid by                        than all the parties does not end the action as to any of
the New York State Payroll System . . . who have an Agency                      the claims or parties and may be revised at any time
Shop Fee deduction." The Payroll Bulletin instructed affected                   before the entry of a judgment adjudicating all the claims
state agencies to notify their employees of the following:                      and all the parties' rights and responsibilities.
      1. Employees who previously had agency shop fees
      deducted from their paycheck will no longer have this               Fed. R. Civ. P. 54(b).
      fee deducted.
      2. Employees will continue to see their year-to-date                "The Court has authority under Fed. R. Civ. P. 54(b), as well
      (YTD) Agency Shop Fee deduction reflected on their                  as the inherent power of the court, to reconsider a prior
                                                                          decision at any time before the entry of final judgment." Smith
                                                                          v. Town of Hempstead Dep't of Sanitation Sanitary Dist. No.
1 Office of the State Controller, Bureau of State Payroll Servs., Bull.
                                                                          2, Bd. of Comm'rs, 982 F. Supp.2d 225, 230 (E.D.N.Y. 2013)
No.             1660              (July           3,            2018),     [*6] (quoting Richman v. W.L. Gore & Assocs., 988 F. Supp.
www.osc.state.ny.us/agencies/pbull/agencies/2017_2018/bulet1660.          753, 755 (S.D.N.Y. 1997)). "The major grounds justifying
htm. "In resolving a motion to dismiss for lack of subject matter         reconsideration are an intervening change of controlling law,
jurisdiction under Rule 12(b)(1) a district court may consider            the availability of new evidence, or the need to correct a clear
evidence outside the pleadings." Morrison v. Nat'l Australia Bank
Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff'd, 561 U.S. 247, 130 S.
Ct. 2869, 177 L. Ed. 2d 535 (2010) (citing Makarova v. United             2 The State Defendants filed supplemental authority. (See, Docket
States, 201 F.3d 110, 113 (2d Cir. 2000)).                                Entry No. 62.)

                                                            ROBERT MORELLI
 Case 2:18-cv-03439-NGG-RLM Document 52-1 Filed 06/06/19 Page 4 of 5 PageID #: 462
                                                                                                                      Page 3 of 4
                                               2019 U.S. Dist. LEXIS 57312, *6

error or prevent manifest injustice." Virgin Atl. Airways, Ltd.     Educ., 260 F.3d 114, 118 (2d Cir. 2001). "When the issues in
v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)          dispute between the parties 'are no longer live,' a case
(internal quotation marks omitted); Accord In re Ski Train          becomes moot." Lillbask ex rel. Mauclaire v. State of Conn.
Fire, 224 F.R.D. 543, 548 (S.D.N.Y. 2004).                          Dep't of Educ., 397 F.3d 77, 84 (2d Cir. 2005) (quoting
                                                                    Powell v. McCormack, 395 U.S. 486, 496, 89 S. Ct. 1944, 23
In this district, a motion to reargue, modify, or vacate a prior    L. Ed. 2d 491 (1969)). "Under Article III of the U.S.
decision must comply with Local Civil Rule 6.3, which               Constitution, '[w]hen a case becomes moot, the federal courts
requires that a motion for reconsideration be served within         lack subject matter jurisdiction over the action.'" Doyle v.
fourteen days after the entry of the Court's determination of       Midland Credit Mgmt., 722 F.3d 78, 80 (2d Cir. 2013)
the original motion. Local Civil Rule 6.3. The Court retains        (quoting Fox v. Bd. of Trs. of State Univ. of N.Y., 42 F.3d 135,
"discretion to consider a motion for reargument                     140 (2d Cir. 1994)). Mootness must be [*8] judged in the
notwithstanding the movant's failure to comply with Local           present, not at the time the complaint was filed. Stronko v.
Rule [6.3]'s requirements, but it will only exercise this           Bergin, 843 F. Supp. 827, 828-29 (N.D.N.Y. 1994).
discretion when justice so requires." Church of Scientology
Int'l v. Time Warner, Inc., 1997 U.S. Dist. LEXIS 12839, 1997       "Mere voluntary cessation of allegedly illegal conduct does
WL 538912, at *4 (S.D.N.Y. Aug. 27, 1997). Justice requires         not moot a case; if it did, the courts would be compelled to
the exercise of this discretion when, for example, there is an      leave '[t]he defendant . . . free to return to his old ways.'"
intervening change in controlling law, such as the issuance of      United States v. Concentrated Phosphate Exp. Ass'n, 393 U.S.
a relevant United States Supreme Court decision. See, Filler        199, 203, 89 S. Ct. 361, 21 L. Ed. 2d 344 (1968) (quoting
v. Hanvit Bank, 2003 U.S. Dist. LEXIS 12836, 2003 WL                United States v. W.T. Grant Co., 345 U.S. 629, 632, 73 S. Ct.
21729978, at *1 (S.D.N.Y. July 23, 2003) (vacating prior            894, 97 L. Ed. 1303 (1953)). However, if, after voluntarily
orders where a recent Supreme Court decision altered the            ceasing to engage in the allegedly illegal activities, "the
outcome); Richman, 988 F. Supp. at 755, 759 (modifying a            defendant can demonstrate that: (1) there is no reasonable
prior opinion where the Supreme Court decision constituted          expectation that the alleged violation will recur and (2)
an intervening change in the controlling law).                      interim relief or events have completely and irrevocably
                                                                    eradicated the effects of the alleged violation," then a finding
The Janus decision is an intervening change in controlling          of mootness is appropriate. Campbell v. Greisberger, 80 F.3d
law that directly [*7] affects this action. It expressly            703, 706 (2d Cir. 1996).
overruled Abood, which was central to this Court's March 31,
2018 Memorandum and Order dismissing nearly all of the              The Payroll Bulletin makes clear that, in light of Janus, the
claims in the complaint. Accordingly, Plaintiff's motion for        Defendants have ceased their practice of withdrawing agency
reconsideration is granted.                                         fees from nonmember employees. Also, the State Defendants
                                                                    no longer defend the legality of agency fee arrangements. It is
                                                                    well established that a defendant cannot reasonably be
B. Plaintiff's Claims Are Moot Insofar As They Seek                 expected to resume conduct that it acknowledges is contrary
Prospective Relief                                                  to binding precedent. See, Granite State Outdoor Adver., Inc.
                                                                    v. Town of Orange, 303 F.3d 450, 451-52 (2d Cir. 2002)
The State Defendants moved to dismiss under Rules 12(b)(1)          (finding voluntary cessation satisfied where there was no
and 12(b)(6) of the Federal Rules of Civil Procedure, and the       evidence that town had any intention of returning to prior
Court will reconsider its ruling under those standards. A case      regulatory scheme); Jarvis v. Cuomo, 2016 U.S. Dist. LEXIS
is properly dismissed for lack of subject matter jurisdiction       6218, 2016 WL 278934, at *3 (N.D.N.Y. Jan. 21, 2016), aff'd,
under Rule 12(b)(1) when the district court lacks the statutory     660 F. App'x 72 (2d Cir. 2016), cert. denied, 137 S. Ct. 1204,
or constitutional power to adjudicate it. See, Fed. R. Civ. P.      197 L. Ed. 2d 246 (2017); See also, Carlson v. United Acads.,
12(b)(1). The State Defendants argue that after the issuance of     265 F.3d 778, 786 (9th Cir. 2001) ("It is unreasonable [*9] to
the Payroll Bulletin, Plaintiff's constitutional challenge to the   think that the Union would resort to conduct that it had
agency fee deductions is moot.                                      admitted in writing was constitutionally deficient and had
                                                                    attempted to correct."). The Court is satisfied that the changes
"Article III of the Constitution limits federal 'judicial Power,'   in state policy described in the Payroll Bulletin are sufficient
that is, federal-court jurisdiction, to 'Cases' and                 for the Defendants to establish cessation of the prior
'Controversies.'" United States Parole Comm'n v. Geraghty,          unconstitutional conduct.
445 U.S. 388, 395, 100 S. Ct. 1202, 63 L. Ed. 2d 479 (1980).
"[A]t all times, the dispute before the court must be real and      However, this case is moot only insofar as Plaintiff asserts
live, not feigned, academic, or conjectural." Russman v. Bd. of     claims for prospective relief as Plaintiff's claims for monetary

                                                       ROBERT MORELLI
 Case 2:18-cv-03439-NGG-RLM Document 52-1 Filed 06/06/19 Page 5 of 5 PageID #: 463
                                                                                                                    Page 4 of 4
                                               2019 U.S. Dist. LEXIS 57312, *9

relief avoid mootness. See, Van Wie v. Pataki, 267 F.3d 109,
115 n.4 (2d Cir. 2001) (to avoid mootness "for suits alleging       CONCLUSION
constitutional violations under 42 U.S.C. § 1983, it is enough
that the parties merely request nominal damages."). This            For the foregoing reasons, the Plaintiff's Motion for
principle follows from the general rule that "a claim for           Reconsideration is granted. Upon reconsideration, the State
money damages is not moot, no matter how clear it is that the       Defendant's Motion to Dismiss is granted. Accordingly: (i)
claim arises from events that have completely concluded             this action remains dismissed as to the State Defendants; (ii)
without any prospect of recurrence." 13C C. Wright, A.              Count I is reinstated against the PEF; and (iii) Count II
Miller, & E. Cooper, Federal Practice and Procedure §               remains against the PEF. The claims against the PEF are for
3533.3 (3d ed. 2008). Indeed, some commentators have                retrospective money damages only. Plaintiff and the PEF are
suggested that, "[i]n holding unconstitutional the agency fees      requested to submit a briefing schedule for their renewed
on which most public employee unions rely, Janus makes it           summary judgment motions taking into account the
likely that they can be sued for substantial damages under the      considerations discussed above, no later than April 19, 2019.
federal civil rights statute, 42 U.S.C. § 1983." William Baude      SO ORDERED.
& Eugene Volokh, [*10] Compelled Subsidies and the First
                                                                    Dated: Brooklyn, New York
Amendment, 132 Harv. L. Rev. 171, 201 (2018).
                                                                    March 31, 2019
Plaintiff seeks damages stemming from the collection of
agency fees and allegedly improper procedures for allowing          /s/ DORA L. IRIZARRY
nonmember employees to object to the use of such fees.
Accordingly, the Taylor Law claim and Hudson claim survive          Chief Judge
insofar as they seek money damages, but are moot insofar as
they seek prospective relief. Furthermore, these claims
survive only against the PEF because Plaintiff has                    End of Document
"specifically disclaim[ed] any intent or effort to obtain
damages from the State Defendants." (Berman Opp'n, Docket
Entry No. 25 at 9-10.)


C. The Summary Judgment Motions Are Denied Without
Prejudice

It is not settled whether a defendant can be liable for damages
for conduct that was lawful when undertaken, but later found
unconstitutional,3 and the parties have not had the opportunity
to brief the issue. Plaintiff and the PEF's cross-motions for
summary judgment do not address the application of Janus to
Plaintiff's damages claims because they were briefed before
Janus was decided. For this reason, the parties' summary
judgment motions are denied without prejudice to renew to
address Plaintiff's claims for damages. The parties would be
wise to consider such issues [*11] as a constitutional
reversal's retroactivity, the availability of any defenses
(including good faith reliance on existing law), and the
application of any statutes of limitations.



3 Compare,  William Baude & Eugene Volokh, Compelled Subsidies
and the First Amendment, 132 Harv. L. Rev. 171 (2018), with Aaron
Tang & Fred O. Smith Jr., Can Unions Be Sued for Following the
Law?, 132 Harv. L. Rev. F. 24 (2018) and Erwin Chemerinsky &
Catherine L. Fisk, Exaggerating the Effects of Janus: A Reply to
Professors Baude and Volokh, 132 Harv. L. Rev. F. 42, 43 (2018).

                                                       ROBERT MORELLI
